                Case 3:16-cv-05688-RBL Document 66 Filed 03/01/19 Page 1 of 7




 1                                                      The Honorable Ronald B. Leighton
 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 8
     SOLOWHEEL, INC.,
 9                                                Case No. 3:16-cv-05688-RBL
                                     Plaintiff,
10
           v.                                     SOLOWHEEL, INC.’S REPLY IN
11                                                SUPPORT OF ITS MOTION
     NINEBOT INC (USA), D/B/A NINEBOT U.S.,       FOR PROTECTIVE ORDER
12   INC.; NINEBOT (TIANJIN) TECHNOLOGY
     CO., LTD; NINEBOT INC (China),
13                                                NOTE ON MOTION CALENDAR:
                                  Defendants.     March 1, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26
     SOLOWHEEL, INC.’S REPLY IN SUPPORT
     OF ITS MOTION FOR PROTECTIVE ORDER – 1
     Case No. 3:16-cv-05688-RBL
               Case 3:16-cv-05688-RBL Document 66 Filed 03/01/19 Page 2 of 7




 1          Pursuant to Fed. R. Civ. P 37 and LCR 7(d)(2), Plaintiff Solowheel, Inc, (“Solowheel”)
 2   respectfully submits this Reply in support of its Motion for a Protective Order (Dkt. #63).
 3                                            I. ARGUMENT
 4          From the beginning Solowheel accepted the vast majority of Ninebot’s proposals
 5   regarding the protective order to resolve this “dispute,” but repeatedly told Ninebot that while it
 6   could accept everything else it was only the prosecution bar and source code provisions that were
 7   inappropriate. This “dispute” is Ninebot’s own making, designed to delay production. This is
 8   especially egregious as many of the documents requested, for instance sales information, do no
 9   implicate either of the disputed issues in the protective order. Further, contrary to Ninebot’s
10   unsupported accusations, Solowheel never suggested the absence of a protective order as
11   preventing Solowheel from producing.1
12   A.     Meet and Confer Obligations Were Satisfied
13          The meet and confer requirement under LCR 26(C) was satisfied. Solowheel’s positions
14   with respect to a protective order have been the same for over a year. Solowheel had many
15   discussions and email exchanges with Ninebot, each followed by a prolonged period of silence
16   from Ninebot. Hodges Decl. ISO Motion for a Protective Order at ¶ 3-10. The last was when
17   Solowheel responded to Ninebot on November 28, 2018, and never received a reply. Solowheel
18   warned Ninebot that motions would be forthcoming numerous times, but Ninebot continued to
19   fail to engage. Despite that, Ninebot apparently believes that Solowheel should have continued
20   waiting despite that six months after Ninebot’s last responsive discovery letter, which again
21   promised documents that have never materialized, and more than twelve months since
22   Solowheel’s first discovery requests, Ninebot is still refusing to comply with discovery.
23

24   1
      Ninebot’s finger pointing regarding Solowheel ignores the facts that: (1) Ninebot has not
25   complained about a lack of production via a formal letter or otherwise (certainly the parties have
     never met and conferred), and (2) Solowheel told Ninebot that Solowheel is prepared to
26   meaningfully produce but that production should not be one sided.

     SOLOWHEEL, INC.’S REPLY IN SUPPORT
     OF ITS MOTION FOR PROTECTIVE ORDER – 2
     Case No. 3:16-cv-05688-RBL
               Case 3:16-cv-05688-RBL Document 66 Filed 03/01/19 Page 3 of 7




 1   Solowheel has given Ninebot more than its fair share of opportunities and has met its obligation
 2   to meet and confer.
 3   B.      Solowheel’s Source Code Position is Not Controversial – Ninebot Continues to Delay
 4           Solowheel’s position has remained the same, and is straightforward: (1) Ninebot should
 5   produce all relevant and responsive documents, and (2) Solowheel does not believe source code
 6   needs to be produced at this time, but if Ninebot feels source code is responsive, withhold only
 7   source code until the parties can enter into a substantive source code specific protective order
 8   that provides more detail and assurance.2 This should be non-controversial, and is mutually
 9   beneficial to the parties. Instead, Ninebot has used this “disagreement” as a means to delay all
10   production, not just source code.
11           Ninebot’s cross motion for a protective order includes a source code provision that is also
12   untimely and unnecessary, as Ninebot has yet to identify source code. Solowheel is happy to
13   restrict all discovery requests to non-source code material. If source code becomes necessary,
14   Solowheel will confer with Ninebot regarding a sufficiently robust source code protective order,
15   again, to the benefit of both parties. Either way, nothing should be preventing production of non-
16   source code documents.
17   C.      Ninebot Continues to Ignore the Facts – Any Prosecution Bar is Inappropriate
18           It is Ninebot’s burden to demonstrate good cause for its requested prosecution bar. In re
19   Deutsche Bank Tr. Co. Ams., 605 F.3d 1373, 1378 (Fed. Cir. 2010). Ninebot fails to respond to
20
     any of the facts continuously articulated by Solowheel or even to be internally consistent with its
21
     own prior demands. Further, Ninebot makes no effort to apply the facts in its motion. Ninebot
22
     therefore fails to carry its burden.
23

24   2
       For the sake of clarity, Solowheel’s counsel pointed Ninebot to other supplemental source code
25   provisions to protective orders, including provisions in this District, that it, and the Court, have
     found acceptable. Solowheel is happy to use those previously accepted provisions, though it
26   believes they are not necessary at this time.

     SOLOWHEEL, INC.’S REPLY IN SUPPORT
     OF ITS MOTION FOR PROTECTIVE ORDER – 3
     Case No. 3:16-cv-05688-RBL
                 Case 3:16-cv-05688-RBL Document 66 Filed 03/01/19 Page 4 of 7




 1          1.       The parties previously litigated for years without a prosecution bar
 2          Ninebot’s opposition strikingly does not disagree with Solowheel’s assertion that
 3   Ninebot’s sudden insistence on a prosecution bar is inconsistent with the parties past dealings.
 4
     The parties have been in possession of each other’s confidential information previously without
 5
     any sort of prosecution bar. In fact, Ninebot had access to Solowheel’s source code, and yet,
 6
     during this time the Parties believed there to be no risk of potential harm. Ninebot also does not
 7

 8   address how counsel for Solowheel could have access to Ninebot’s prior confidential material

 9   without a prosecution bar in prior litigation but would now be subject to a prosecution bar for

10   having access to potentially the same material in this litigation – in addition to being inequitable,
11   it is practically unworkable to try find a distinction between that past and current access.
12
     Ninebot’s sudden about-face, and combative request for a prosecution bar, let alone the type of
13
     one-sided prosecution bar Ninebot suggests, is inappropriate.
14
            2.       There is no pending prosecution
15
            Ninebot also does not dispute that none of the patents at issue in this case have any sort of
16
     live continuations, so there is not even a need for a prosecution bar. Ninebot failed to make the
17
     required showing that patent counsel is currently prosecuting patents in the same subject matter
18
     as this case. In re Deutsche Bank Tr. Co. Ams., 605 F.3d 1373, 1381 (Fed. Cir. 2010) citing
19
     MedImmune, Inc. v. Centocor, Inc., 271 F. Supp. 2d 762, 775 (D. Md. 2003) (refusing to issue a
20
     patent prosecution bar order when, among other things, there had been no showing that patent
21
     counsel was currently prosecuting patents in the same subject matter of the litigation). Because
22
     there are no pending applications, counsel for Solowheel’s possible representation of Solowheel
23

24

25

26
     SOLOWHEEL, INC.’S REPLY IN SUPPORT
     OF ITS MOTION FOR PROTECTIVE ORDER – 4
     Case No. 3:16-cv-05688-RBL
                  Case 3:16-cv-05688-RBL Document 66 Filed 03/01/19 Page 5 of 7




 1   in matters before the PTO does not and is not likely to implicate competitive decision making
 2   related to the subject matter of the litigation.3
 3           3.       Prejudice to Solowheel outweighs any supposed risk to Ninebot
 4           A prosecution bar would restrict Solowheel’s possible choice of litigation and
 5   prosecution counsel in the future, substantially injuring Solowheel. All the while, Ninebot would
 6
     benefit from the parties past dealings, and would be under no go-forward restriction because
 7
     Ninebot’s proposal only limits Solowheel and its counsel. The prosecution bar currently
 8
     proposed by Ninebot is completely one sided barring only Solowheel, a fact which Solowheel
 9

10   made clear on November 27, 2018. Hodges Decl. ISO Motion for Protective Order at ¶ 10.

11   Ninebot ignored and never responded to this inequity in November 2018, and continues to ignore

12   it today. Ninebot’s one side proposal clearly demonstrates that it believes that its prior possession
13   of Solowheel’s documents, and access to Solowheel’s source code, does not pose any threat.
14
     This double-standard reveals the insincerity of Ninebot’s request.
15
                                              II. CONCLUSION
16
             Solowheel respectfully asks that this Court enter Solowheel’s Proposed Protective Order.
17

18   //

19   //

20   //
21
     //
22
     //
23
     //
24
     3
25    Ninebot also fails to make a showing that litigation counsel is even involved with PTO
     prosecution, because it simply is not at this time. Litigation counsel at this time is only involved
26   with Solowheel at the PTO for post-grant proceedings including re-issue of unrelated patents.

     SOLOWHEEL, INC.’S REPLY IN SUPPORT
     OF ITS MOTION FOR PROTECTIVE ORDER – 5
     Case No. 3:16-cv-05688-RBL
             Case 3:16-cv-05688-RBL Document 66 Filed 03/01/19 Page 6 of 7




 1   Dated: March 1, 2019
 2                                            Respectfully submitted,
 3                                            By: s/ Benjamin J. Hodges
                                              Benjamin J. Hodges, WSBA #49301
 4                                            Kevin Ormiston, WSBA #49835
                                              FOSTER PEPPER PLLC
 5                                            1111 3rd Avenue, Suite 3000
                                              Seattle, WA 98110
 6                                            Telephone: (206) 447-4400
                                              Fax: (206) 749-1940
 7                                            E-mail: Ben.Hodges@foster.com,
                                              Kevin.Ormiston@foster.com
 8

 9                                            Counsel for Plaintiff Solowheel, Inc.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     SOLOWHEEL, INC.’S REPLY IN SUPPORT
     OF ITS MOTION FOR PROTECTIVE ORDER – 6
     Case No. 3:16-cv-05688-RBL
              Case 3:16-cv-05688-RBL Document 66 Filed 03/01/19 Page 7 of 7




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on March 1, 2019, I electronically filed the foregoing with the
 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to the
 4   following:
 5
     Al Van Kampen
 6
     Van Kampen & Crowe, PLLC
 7   1001 Fourth Avenue, Ste 4050
     Seattle, WA 98154
 8   Email: AVanKampen@VKClaw.com
 9   Cameron H Tousi
10   IP Law Leaders PLLC
     6701 Democracy Blvd., Ste 555
11   Bethesda, MD 20817
     Email: chtousi@ipllfirm.com
12

13                                                    By: s/ Benjamin J. Hodges
                                                      Benjamin J. Hodges
14

15

16

17

18

19

20

21

22

23

24

25

26
     SOLOWHEEL, INC.’S REPLY IN SUPPORT
     OF ITS MOTION FOR PROTECTIVE ORDER – 7
     Case No. 3:16-cv-05688-RBL
